Case 1:19-cv-09957-AT Document 26 Filed 06/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
ERIC ROGERS, DOC #
DATE FILED: _ 6/11/2020
Plaintiff,
-against- 19 Civ. 9957 (AT)
PRIVY LLC d/b/a DANII and 346-52 REALTY, ORDER
LLC,
Defendants.

 

 

ANALISA TORRES, District Judge:

On April 6, 2020, the Court directed the parties to submit a joint letter and proposed case
management plan by June 10, 2020. ECF No. 25. That submission is now overdue. The parties are
hereby ORDERED to file a joint letter and proposed case management plan by June 15, 2020.

SO ORDERED.

Dated: June 11, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
